To compel payment of a bill for boarding and lodging jurors and the officers in charge during a portion of the time occupied in the trial of a murder case, the court having deemed it necessary to exclude the jurors, and after making inquiries as to terms, etc., had determined that they should be sent to relator’s hotel, the respondent having refused payment on the ground that jurors are obliged tO' board themselves, and that the court has not power to create county charges.
Granted May 13, 1885.
Held, that such expenses are for the benefit of the State; are charged to the county by way of properly distributing the burden; that such claims are not under the exclusive control of the supervisors, and the same must be audited by the supervisors and paid by the county, if the trial judge has exercised his discretion in excluding the jurors and directing that they be lodged and boarded at a particular place.